Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 1 of 11 Page ID
                                 #:28977




                       EXHIBIT 56
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 2 of 11 Page ID
                                 #:28978




                     03/23/2019




                                  EXHIBIT 56                       Page 239
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 3 of 11 Page ID
                                 #:28979




                                  EXHIBIT 56                       Page 240
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 4 of 11 Page ID
                                 #:28980




                                  EXHIBIT 56                       Page 241
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 5 of 11 Page ID
                                 #:28981




                       EXHIBIT 57
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 6 of 11 Page ID
                                 #:28982




                                                                             03/23/2019
                                                             03/23/2019
            03/23/2019




                                                                      03/23/2019   03/23/2019

           03/23/2019
                                        03/23/2019

                                                                03/23/2019




                                  EXHIBIT 57                             Page 242
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 7 of 11 Page ID
                                 #:28983




                                  EXHIBIT 57                       Page 243
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 8 of 11 Page ID
                                 #:28984




                       EXHIBIT 58
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 9 of 11 Page ID
                                 #:28985




                                  EXHIBIT 58                       Page 244
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 10 of 11 Page ID
                                  #:28986




                                   EXHIBIT 58                       Page 245
Case 2:85-cv-04544-DMG-AGR Document 569-10 Filed 06/26/19 Page 11 of 11 Page ID
                                  #:28987




                                   EXHIBIT 58                       Page 246
